United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 28, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41683
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELISEO CUELLAR-ISAGUIRRE,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-03-CR-278-1
                      --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Eliseo Cuellar-Isaguirre

(Cuellar) has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Cuellar has filed a response, arguing that his criminal history

was incorrectly calculated, that his base offense level was

improperly enhanced for aggravated felonies despite the absence

of such felonies in his criminal history, and that his trial




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41683
                               -2-

attorney provided ineffective assistance by not challenging these

facts at sentencing.

     Our independent review of the brief, Cuellar’s response, and

the record discloses no nonfrivolous issue for appeal.    To the

extent that Cuellar raises claims of ineffective assistance of

counsel, the record is not adequately developed for us to

consider this issue on appeal.   See United States v. Higdon, 832

F.2d 312, 314 (5th Cir. 1987).   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.